United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-1464
                                   _____________

Nathaniel Moore,                      *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Missouri.
David & Sons, a Division of Sunmark, *
Inc.,                                 *       [UNPUBLISHED]
                                      *
           Appellee.                  *
                                _____________

                                 Submitted: September 9, 1997
                                     Filed: September 23, 1997
                                  _____________

Before BOWMAN, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.
      The District Court,1 having determined that the plaintiff in this Title VII suit,
Nathaniel Moore, had failed to create a genuine issue of material fact on the question
of whether his employer's legitimate, nondiscriminatory articulated reasons for
discharging Moore were pretextual, granted summary judgment in favor of the
employer, David & Sons. Moore appeals. We have considered carefully all of Moore's




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
arguments and conclude that the District Court's determination was correct. Because
the case requires only the application of well-settled legal principles, we forego
extended discussion.

      The judgment of the District Court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-